Exhibit 10.2

EXPLANATORY NOTE: “*****” INDICATES THE PORTION OF THIS EXHIBIT THAT

HAS BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

MEMORANDUM OF AGREEMENT

BETWEEN:

GRAHAM WATSON

(“Mr. Watson”)

- and -

RGA REINSURANCE COMPANY AND RGA INTERNATIONAL CORPORATION

(collectively, the “Company”)

WHEREAS Mr. Watson was employed with the Company as, inter alia, Senior
Executive Vice President and Head of Global Mortality Markets and Chairman of
RGA International Corporation;

AND WHEREAS Mr. Watson retired from employment with the Company effective
January 2, 2012;

AND WHEREAS the parties wish to fully and finally resolve all matters that arise
from and/or are connected to Mr. Watson’s employment with the Company and
cessation thereof,

NOW THEREFORE, the parties hereto agree as follows:

 

1. RGA International Corporation will pay to Mr. Watson a retiring allowance in
respect of his loss of employment in the gross total amount of $2,200,000.00
(USD), less applicable withholdings as required by law, no later than June 15,
2012.

 

2. Reinsurance Group of America, Incorporated will pay to Mr. Watson the further
gross total amount of $1,000,000.00 (USD), less applicable withholdings as
required by law, no later than June 15, 2012, in respect of securing the
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement attached as Schedule “B” hereto. The parties agree that this amount
represents a fair and reasonable arms-length valuation of the rights being
transferred hereunder.

 

3. RGA International Corporation will reimburse Mr. Watson for professional fees
incurred for legal and tax advice to a maximum of $45,000.00 upon presentation
of appropriate documentation.

 

4. In consideration of the payment under paragraph 1 of this Memorandum of
Agreement, Mr. Watson will forthwith execute the Release attached hereto as
Schedule “A”.



--------------------------------------------------------------------------------

5. In consideration of the payment under paragraph 2 of this Memorandum of
Agreement, Mr. Watson will forthwith execute the Non-Solicitation of Clients,
Non-Solicitation of Employees and Confidentiality Agreement, in the form
attached hereto as Schedule “B”.

 

6. Mr Watson will forthwith resign from all directorships and other offices that
he holds in the Company and its subsidiaries.

 

7. Notwithstanding anything else in this agreement, Mr Watson is entitled to
exercise any and all rights available to him as a retired associate pursuant to
grant agreements between he and Reinsurance Group of America, Incorporated under
its Flexible Stock Plan.

 

8. This Memorandum of Agreement, together with Schedules “A” and “B” attached
hereto, constitutes the entire agreement between the parties with respect to the
subject matters hereof and supersedes and replaces all prior written and verbal
agreements, undertakings and understandings.

 

9. This Memorandum of Agreement, together with Schedules “A” and “B” attached
hereto, will be governed by the laws of Ontario and Canada and, for the purposes
of all legal proceedings, the agreement is deemed to be performed in the
Province of Ontario.

EFFECTIVE as of the 2nd day of January, 2012

DATED this 31st day of May, 2012.

 

/s/ J.S. Watson      /s/ Graham Watson

 

    

 

Witness      GRAHAM WATSON DATED this 31st day of May, 2012.      /s/ Robin
Koster      /s/ Gay Burns

 

    

 

Witness      For: RGA REINSURANCE COMPANY DATED this 31st day of May, 2012.     
/s/ James Naumovski      /s/ Paul Nitsou

 

    

 

Witness      For: RGA INTERNATIONAL CORPORATION



--------------------------------------------------------------------------------

SCHEDULE “A” – MEMORANDUM OF AGREEMENT

FULL AND FINAL RELEASE

IN CONSIDERATION of the terms set out in the attached Memorandum of Agreement,
and such other good and valuable consideration, the sufficiency and adequacy of
which is herein acknowledged, I, GRAHAM WATSON, hereinafter called the Releasor,
which term includes my heirs, executors, administrators and assigns, hereby
release and forever discharge REINSURANCE GROUP OF AMERICA, INCORPORATED, RGA
REINSURANCE COMPANY and RGA INTERNATIONAL CORPORATION, their officers,
directors, servants, agents, successors, assigns, employees and any and all
related or affiliated companies, hereinafter jointly and severally referred to
as the Releasee, from any and all actions, causes of action, claims and demands
of any kind whatsoever, including any claim which I, my heirs, executors,
administrators and assigns, or any of us have, may have or may have had, whether
arising at common law, by statute, tort, contract or otherwise, by reason of or
in any way arising out of or relating to my employment with the Releasee or the
cessation thereof. This Full and Final Release specifically includes a release
of any claims before any court, administrative tribunal or board under any
statute or otherwise whatsoever, and in any jurisdiction whatsoever.

AND I, THE RELEASOR, HEREBY DECLARE that, not to limit the generality of the
foregoing, I understand that the retiring allowance payable pursuant to the
Memorandum of Agreement fully satisfies all claims by me against the Releasee,
including any amounts or claims in respect of any termination pay in lieu of
notice, severance pay, vacation pay and any other payments which are, or may be
owing to me, pursuant to the Ontario Employment Standards Act, 2000. I further
represent that I am aware of my rights under the Ontario Human Rights Code, and
confirm that the Releasee has complied with the Ontario Human Rights Code in
respect of my employment and/or the cessation of such employment. If I should
hereafter make any claim or demand or commence or threaten to commence any
action, claim, complaint, application or proceeding against the Releasee for or
by reason of any cause, matter or thing, this document may be raised as an
estoppel and complete bar to any such claim, demand, action, proceeding or
complaint.

AND I, THE RELEASOR HEREBY AGREE that I will not disclose the terms of this Full
and Final Release, or any part thereof, to anyone save and except for my spouse,
my legal and financial advisors, and as may be required by law.

AND I, THE RELEASOR, HEREBY AGREE that I will not publish, post or otherwise
disseminate any derogatory, inflammatory or negative material or comments
regarding the Releasee.

AND I, THE RELEASOR, HEREBY DECLARE that I fully understand the nature and terms
of this Full and Final Release and that I accept the said consideration for the
purpose of making full and final compromise, adjustment and settlement of all
claims as aforesaid.



--------------------------------------------------------------------------------

AND I, THE RELEASOR, HEREBY CONFIRM that I have obtained independent legal
advice to review the contents of the attached Memorandum of Agreement and this
Full and Final Release and confirm that I am executing them voluntarily and
without duress.

IN WITNESS WHEREOF, I, Graham Watson, have executed this Full and Final Release
on the 31st day of May, 2012.

 

Witness      )      ) /s/ Graham Watson     

 

/s/ J.S. Watson      ) GRAHAM WATSON

 

    



--------------------------------------------------------------------------------

SCHEDULE “B” – MEMORANDUM OF AGREEMENT

NON-SOLICITATION OF CLIENTS, NON-SOLICITATION OF EMPLOYEES AND

CONFIDENTIALITY AGREEMENT

BETWEEN:

GRAHAM WATSON

(“Mr. Watson”)

- and -

REINSURANCE GROUP OF AMERICA, INCORPORATED, RGA REINSURANCE

COMPANY AND RGA INTERNATIONAL CORPORATION

(collectively, the “Company”)

WHEREAS Mr. Watson was employed with the Company as, inter alia, Senior
Executive Vice President and Head of Global Mortality Markets and Chairman of
RGA International Corporation;

AND WHEREAS Mr. Watson retired from employment with the Company effective
January 2, 2012;

AND WHEREAS the parties have entered into the attached Memorandum of Agreement
to fully and finally resolve all matters that arise from and/or are connected to
Mr. Watson’s employment with the Company and cessation thereof;

AND WHEREAS as an employee of the Company Mr. Watson has developed a close
working relationship with the customers and clients of the Company and its
related and affiliated companies, gained knowledge of the Company’s methods of
operation which is worldwide, and acquired and was exposed to confidential
information, all of which would cause irreparable harm and injury to the Company
if made available to those not privy to such information or if used against the
Company,

NOW THEREFORE, in consideration of the payment to Mr. Watson as set out in the
attached Memorandum of Agreement and in particular the payment referenced in
paragraph 2 thereof, Mr. Watson agrees as follows:

ARTICLE 1—NON-SOLICITATION OF CLIENTS

 

1.1 Mr. Watson agrees that he will not, without the prior written approval of
the Company, for a period beginning January 3, 2012 and ending August 3, 2014,
either individually or jointly, directly or indirectly, whether as a partner,
owner, investor, joint venturer, officer, director, employee, operator,
consultant, agent, independent contractor, shareholder or in any other manner,
for any reason whatsoever:



--------------------------------------------------------------------------------

  (a) solicit or attempt to solicit business, from the following corporations,
including their officers, directors, servants, agents, successors, assigns,
employees and any and all related or affiliated companies: ***** for purposes
directly competitive to the business activities of the Company or its related or
affiliated companies, including the delivery of life and/or health reinsurance
services, solutions or advice, facultative underwriting, life and/or health
insurance product development, and capital-motivated reinsurance services; or

 

  (b) solicit or attempt to solicit business from any other client or customer
or actively sought prospective client or customer of the Company which was
serviced or solicited by the Company or its related or affiliated companies
during the twelve (12) months preceding January 2, 2012 for purposes directly
competitive to the business activities of the Company or its related or
affiliated companies, including the delivery of life and/or health reinsurance
services, solutions or advice, facultative underwriting, life and/or health
insurance product development, and capital-motivated reinsurance services.

 

1.2 Mr. Watson agrees and acknowledges that the foregoing time, geographic and
other limitations are reasonable and properly required for the adequate
protection of the exclusive property and business interests of the Company.

ARTICLE 2—NON-SOLICITATION OF EMPLOYEES

 

2.1 Mr. Watson agrees that he will not, without the prior written approval of
the Company, for a period beginning January 3, 2012 and ending August 3, 2014
either individually or jointly, directly or indirectly, whether as a partner,
owner, investor, joint venturer, officer, director, employee, operator,
consultant, agent, independent contractor, shareholder or in any other manner,
for any reason whatsoever hire or take away or cause to be hired or taken away,
or attempt to do so, any employee of the Company, or any former employee of the
Company or its related or affiliated companies, who was employed or became
employed prior to August 3, 2014 at a level comparable to grade thirteen (13) or
higher with experience in or exposure to the international operations of the
Company, its related or affiliated companies during the twelve (12) months
preceding January 2, 2012.

 

2.2 Mr. Watson agrees and acknowledges that the foregoing time, geographic and
other limitations are reasonable and properly required for the adequate
protection of the exclusive property and business interests of the Company.



--------------------------------------------------------------------------------

ARTICLE 3—CONFIDENTIAL INFORMATION

 

3.1 Mr. Watson acknowledges that he has received or conceived during the course
of his employment confidential information pertaining to the activities,
operations and business, past, present and future, of the Company or its
subsidiaries or related or associated companies, which information is not in the
public domain. Mr. Watson acknowledges that such confidential information
belongs to the Company and that its disclosure or unauthorized use could be
prejudicial to the Company and contrary to its interests.

 

3.2 Accordingly, Mr. Watson agrees to respect the confidentiality of such
information and not to make use of or disclose or discuss it to or with any
person, without the explicit prior written authorization of the Company.

 

3.3 This undertaking to respect the confidentiality of such information and not
to make use of or disclose or discuss it to or with any person shall continue so
long as such confidential information does not become public as a result of an
act by the Company or a third party which act does not involve the fault of one
of its employees or agents.

 

3.4 The term “confidential information” includes, without limitation, the
following:

 

  (a) Business, operation and marketing strategies, programs, plans and methods;

 

  (b) pricing policies, product strategies, and other methods of operation;

 

  (c) customer, client and supplier lists; customer, client and supplier
identification; prospective customer, client and supplier identification;
prospective leads or target accounts, and other basic customer, client and
supplier information;

 

  (d) business forecasts, financial data, costs, sales and revenue reports, and
any analyses not publicly disclosed;

 

  (e) employment lists, salary information and other information regarding
employees, agents, representatives, consultants and independent contractors of
the Company; and

 

  (f) lists of the Company’s vendors and suppliers and terms of service
contracts.

 

3.5 Mr. Watson agrees that the confidential information is a special and unique
asset of the Company and derives independent economic value, actual or
potential, from not being generally known by the public or by other persons,
corporations or other entities who can obtain economic value from its
disclosure. Mr. Watson agrees that the disclosure of any confidential
information to competitors of the Company, or use of any confidential
information for his own benefit, would constitute misappropriation of the
confidential information.



--------------------------------------------------------------------------------

ARTICLE 4—ENFORCEMENT

 

4.1 Mr. Watson agrees that the covenants contained in this Non-Solicitation of
Clients, Non-Solicitation of Employees and Confidentiality Agreement relate to
matters that are of a special, unique and extraordinary character and that a
violation or breach of any of the restrictive covenants in this Non-Solicitation
of Clients, Non-Solicitation of Employees and Confidentiality Agreement will
cause irreparable harm to the Company, the full amount of which will be
impossible to estimate or determine and which cannot be adequately compensated
in monetary damages. For that reason, Mr. Watson agrees, in addition to any
other remedies available to the Company, that the Company will be entitled to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction to enforce this Non-Solicitation of Clients,
Non-Solicitation of Employees and Confidentiality Agreement in the event of an
actual, potential or threatened breach of the restrictive covenants in this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement. Without regard to whether the Company seeks or is granted any such
equitable relief, the Company will not be prejudiced in its right to seek and be
awarded damages for any breach of any restrictive covenants in this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement. Mr. Watson agrees that the rights and remedies provided for in this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement are cumulative and will be in addition to any rights and remedies
otherwise available to the Company under applicable law. Mr. Watson agrees that
the existence of any claim or cause of action that he may have against the
Company, whether predicated on this Non-Solicitation of Clients,
Non-Solicitation of Employees and Confidentiality Agreement or otherwise, shall
not constitute a valid defence to the enforcement of the restrictive covenants
contained in this Non-Solicitation of Clients, Non-Solicitation of Employees and
Confidentiality Agreement.

ARTICLE 5—SUCCESSORS

 

5.1 The Company may assign the rights and benefits given to it under this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement, and the mutual rights and obligations of this Non-Solicitation of
Clients, Non-Solicitation of Employees and Confidentiality Agreement shall
survive any sale of assets, merger, consolidation, or other change in corporate
structure.

ARTICLE 6—GOVERNING LAW

 

6.1 This Non-Solicitation of Clients, Non-Solicitation of Employees and
Confidentiality Agreement will be governed by and construed and enforced in
accordance with the laws of Ontario and Canada and, for the purposes of all
legal proceedings, this Non-Solicitation of Clients, Non-Solicitation of
Employees and Confidentiality Agreement is deemed to be performed in the
Province of Ontario.



--------------------------------------------------------------------------------

ARTICLE 7—SEVERABILITY

 

7.1 If any term, condition or provision in this Non-Solicitation of Clients,
Non-Solicitation of Employees and Confidentiality Agreement shall be found to be
illegal or unenforceable to any extent for any reason, such provision shall be
modified or deleted so as to make the balance of this Non-Solicitation of
Clients, Non-Solicitation of Employees and Confidentiality Agreement, as
modified, valid and enforceable to the fullest extent permitted by applicable
law.

ARTICLE 8—NEGOTIATED AGREEMENT

 

8.1 Mr. Watson recognizes that he consulted with legal counsel of his choice for
any explanation of his rights, duties, obligations and responsibilities under
this Non-Solicitation of Clients, Non-Solicitation of Employees and
Confidentiality Agreement. Mr. Watson acknowledges that he enters into this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement on his own free will.

IN WITNESS WHEREOF, the parties have concluded and executed this
Non-Solicitation of Clients, Non-Solicitation of Employees and Confidentiality
Agreement:

EFFECTIVE as of the 2nd day of January, 2012

 

DATED this 31st day of May, 2012.     /s/ J.S. Watson     /s/ Graham Watson
Witness     GRAHAM WATSON

 

DATED this 31st day of May, 2001     /s/ James Naumovski     /s/ Paul Nitsou
Witness    

REINSURANCE GROUP OF AMERICA,

INCORPORATED

 

DATED this 31st day of May, 2012.     /s/ Robin Koster     /s/ Gay Burns Witness
    For: RGA REINSURANCE COMPANY



--------------------------------------------------------------------------------

DATED this 31st day of May, 2012.     /s/ James Naumovski     /s/ Paul Nitsou
Witness    

For: RGA INTERNATIONAL

CORPORATION